Title: To George Washington from Samuel A. Otis, 12 March 1790
From: Otis, Samuel A.
To: Washington, George



Sir,
New York March 12th 1790.

Permit me to state a few facts relative to the Impost for the District of Barnstable for your consideration.
First. the District, comprehending all the towns in the County except one, is sixty miles in length and wholly maritime, abounding in harbours and inlets on all sides, and requires the constant vigilance of the Collector; For in no district can smuggling be effected with more facility.
Second—Most of the navigation of this district is in part owned in that of Boston, and the Masters of Vessels take their papers from thence principally—The emoluments of the District of Barnstable to the impost officer are therefore, scarce sufficient to pay Horse hire and exertion, altho attention to the revenue requires much of the time and exertion of a Collector.
I beg leave therefore to suggest that as there will probably be a Collector of Excise necessary for the district, that the emoluments of that office in addition to those of the Collector of Impost might in some measure enable the person to subsist without additional expense to government; and as there is a natural connexion in the business, tho both in the small districts will hardly employ an active officer, it may be thought expedient to vest the same person with both appointments.
The collection of Impost and Excise were blended under the State Laws and the execution of the business effected with great facility in this mode and by the present Collector of impost.
Upon these considerations I take the liberty to recommend to your favorable regard and appointment Joseph Otis, the present Collector of Impost for the district of Barnstable, as the most

eligible person also for Collector of excise; In whose fidelity and exertion I have good reason to suppose you may place confidence. I have the honor to be with the utmost respect your most obedient Humble Servant

Sam. A. Otis


I took the liberty to suggest my Ideas on this subject to the Secretary of the Treasury.

